Citation Nr: 1403985	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  07-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for bilateral plantar fasciitis, status post-operative left plantar release with excision of retrocalcaneal spur with left heel paresthesias, prior to November 3, 2007, and greater than 20 percent thereafter.

2.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  A January 2008 rating decision increased the rating assigned for the Veteran's service-connected bilateral foot disability to 20 percent, effective November 3, 2007.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This matter was previously before the Board in November 2010 and January 2012 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

On a February 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  The hearing was scheduled for June 2008, but the Veteran did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d),(e) (2013).
 
The issue of entitlement to a disability rating in excess of 20 percent for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1. Prior to November 3, 2007, bilateral plantar fasciitis, post left plantar fascial release with excision of retrocalcaneal spur and left heel paresthesias was manifested by a moderate bilateral foot injury resulting in pain on manipulation and use of the feet without marked deformity or characteristic callosities.

2. From November 3, 2007, bilateral plantar fasciitis, post left plantar fascial release with excision of retrocalcaneal spur and left heel paresthesias is manifested by a moderately severe bilateral foot disability resulting in pain on standing and walking, tenderness upon palpation of the heels, and left heel paresthesias without marked deformity or characteristic callosities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for bilateral plantar fasciitis, post left plantar fascial release with excision of retrocalcaneal spur and left heel paresthesias, prior to November 3, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5284-5276 (2013).

2.  The criteria for a disability rating in excess of 20 percent for bilateral plantar fasciitis, post left plantar fascial release with excision of retrocalcaneal spur and left heel paresthesias, from November 3, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5284-5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in December 2005, October 2006, September 2008, and December 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  The Veteran's VA medical records, private medical records, and the reports of February 2006, November 2007, January 2011, and February 2012 VA examinations were reviewed in connection with adjudication of his claim.  There is no indication of any additional, relevant records that the RO failed to obtain.  

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  While the November 2007, January 2011, and February 2012 VA examiners reviewed the claims file, the February 2006 VA examiner did not have the claims file for review; however, the Board finds that the lack of a claims file alone does not render the examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In rating claims, it is primarily the symptomatology present at the examination that is most probative to the claim.  As nothing suggests that the lack of a claims file resulted in the February 2006 examiner documenting findings inconsistent with or less severe than otherwise outlined in the claims file, the Board does not find the February 2006 VA examination to be inadequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  
This case was remanded by the Board in November 2010 and January 2012.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the November 2010 remand was to issue a letter requesting that the Veteran identify any treatment providers whose records were outstanding and to schedule a VA examination.  The January 2012 remand was also issued so that a VA examination could be scheduled.  A review of the post-remand record shows that a letter to the Veteran was sent in December 2010 and that VA examinations were performed in January 2011 and February 2012.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claim.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's bilateral plantar fasciitis disability has been assigned a 10 percent disability rating prior to November 3, 2007, and a 20 percent disability rating, thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5284-5276 (2013).  The Veteran contends that the symptomatology of his service-connected bilateral foot disability warrants at least the next higher rating for each period.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  There is no diagnostic code for plantar fasciitis specifically.  A review of the record reveals that the Veteran's bilateral plantar fasciitis is rated under Diagnostic Code 5284 for foot injuries, using the symptomatology found in the rating criteria for acquired flatfoot under Diagnostic Code 5276.  However, as is evident from the discussion below, the disability of acquired flatfoot is not part of the Veteran's service-connected disability.  Nevertheless, the Board finds that there is an inadequate basis in the record upon which to dissociate the Veteran's symptoms due to his left flatfoot and his service-connected plantar fasciitis.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  Therefore, the Board attributes all symptoms and limitation of function to the service-connected bilateral foot disability. 

Under Diagnostic Code 5276, for acquired flatfoot, a 10 percent rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, 20 and 30 percent ratings (unilateral and bilateral, respectively) are assigned.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, 30 and 50 percent ratings (unilateral and bilateral, respectively) are assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5284, for foot injuries, other, a 10 percent disability rating is provided for a "moderate" foot injury.  A 20 percent disability rating is provided for a "moderately severe" foot injury.  A 30 percent disability rating is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.

Relevant evidence consists of the reports of February 2006, November 2007, January 2011, and February 2012 VA examinations.  The medical evidence does not reflect treatment for the Veteran's bilateral foot disabilities, and the Veteran reported at the February 2012 VA examination that he had not sought treatment since 1993.  

In February 2006, the Veteran reported constant pain in both feet, left greater than right with sharp stabbing pain occurring with standing more than two to three minutes.  He reported that orthotics increased his pain.  He denied having missed work due to his feet, but indicated that he constantly shifted his weight when standing and has to sit to relieve pain.  Clinical examination revealed no edema, effusion, erythema, ulcerations, sores, or calluses.  There was point tenderness on the right calcaneus.  The examiner found a well-healed surgical incision below the medial malleolus on the right and a small area of hypoesthesia distal to the medial malleolus over the medial talus.  Arches were well-maintained nonweight-bearing bilaterally and weight-bearing on the right, but relatively flattened weight-bearing on the left.  The examiner indicated that the Veteran could ambulate well without any antalgic gait.  The Veteran could toe raise and heel raise without difficulty.

At the November 2007 VA examination, the Veteran reported pain when standing and walking, right worse than left, but not when at rest.  He could stand for two minutes at which point the pain would become unbearable unless he shifted weight.  The pain was described as sharp and constant in the right foot and dull in the left foot, occurring daily at a 5/10.  For the left foot, the Veteran reported pain escalating to 10/10 by the end of the day.  On the left foot, there was an eight centimeter linear scar that was flat, superficial, nontender, hypopigmented, and shiny and that moved freely with surrounding skin.  Objectively, both feet had normal range of motion and were negative for Achilles misalignment, with or without weight-bearing.  There were no calluses, hammertoes, claw toes, edema, erythema, or tissue loss on either foot.  The left foot exhibited pes planus, paresthesia at the incision site, and tenderness at the heel on palpation.  X-rays showed bilateral hallux valgus on nonweight-bearing views and bilateral calcaneal enthesophytes. 

In January 2011, the Veteran reported having pain in both feet daily, most pronounced first thing in the morning and in the second half of the day and with prolonged standing.  At times, the right foot bothered him more than the left.  There was no associated weakness or fatigability.  Gait was normal, but the Veteran was unable to heel walk.  Objectively, the examiner found no pes planus and no tenderness to palpation.  There was mild hallux valgus bilaterally.  Dorsal and plantar flexion were within normal limits.  There was no pes cavus, pain with motion, edema, fatigability, lack of endurance, weakness, instability, abnormal weight-bearing, tenderness, or functional limitations with standing or walking or with repetitive motion.  The examiner found no evidence of Achilles tendon misalignment or abnormal weight-bearing.  Loss of function with flare-ups could not be determined without resorting to speculation.  The examiner stated that the bilateral hallux valgus is unrelated to the service-connected plantar fasciitis.  

At the February 2012 VA examination, the Veteran continued to report being unable to stand for more than three to four minutes without shifting weight due to pain, left worse than right.  X-rays showed mild hallux valgus deformity of the left foot with tendency toward pes planus in the weight-bearing position and borderline hallux valgus with normal arch of the right foot.  The examiner stated that there are no symptoms associated with the hallux valgus.  Additionally, the examiner indicated that there is no marked deformity, accentuated pain on manipulation and use, indication of swelling in use, or characteristic callosities and that the Veteran's foot disability is not manifested by profound acquired flatfoot with marked pronation on manipulation.  Both feet were nontender to palpation on dorsal and solar surfaces, toes, and metatarsals; the left heel was moderately tender, and the right heel was mildly tender.  The examiner stated that the Veteran's disability was moderate with minimal functional limitation and no effect on activities of daily living.  Daily activities included all the house chores, cooking, cleaning, driving, shopping, and banking.  The Veteran indicated that he did the yard work, hunted deer three times per week, skinned and quartered the deer, and performed all the electric and refrigeration work for the butcher.  In addition, the examiner stated that the Veteran's pes planus was due to familial ligamentous laxity, and therefore, not associated with the service-connected plantar fasciitis.     

In light of these findings, the Board determines that ratings in excess of the 10 percent assigned prior to November 3, 2007, and the 20 percent assigned, thereafter, are not supported by the evidence.  Prior to November 3, 2007, a 10 percent rating was assigned for a moderate bilateral foot injury resulting in pain on manipulation and use of the feet.  The Board notes that there was no bowing of the tendo Achilles present.  A rating in excess of 10 percent requires at least a moderately severe foot injury or marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The Veteran experienced pain that caused him to shift his weight when standing, but there was no marked deformity, swelling, or callosities.  Additionally, there was no evidence of an alteration of gait or inability to heel or toe raise suggestive of a more than moderate disability of the feet.  Therefore, the Board must deny a disability rating in excess of 10 percent for service-connected bilateral plantar fasciitis, post left plantar fascial release with excision of retrocalcaneal spur and left heel paresthesias, prior to November 3, 2007.  

From November 3, 2007, forward, the Veteran's service-connected foot disability is rated as 20 percent disabling in contemplation the Veteran's pain on standing and walking, tenderness upon palpation of the heels, and left heel paresthesias.  A disability rating in excess of 20 percent requires a severe foot injury or, again, marked deformity, indication of swelling on use, and characteristic callosities, none of which are present.  The Veteran's gait remained normal during the period from November 3, 2007, onward, although he lost the ability to heel walk.  The disability did not impair his ability to perform daily activities, which included extensive walking when hunting deer three times per week.  Moreover, while he experienced some loss of sensation in the left heel, he did not lose motor function or suffer from incomplete paralysis which could suggest a severe foot injury.  See also 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8520 (2013).  Further, the February 2012 VA examiner stated that the disability was moderate.  Accordingly, the Board must deny a disability rating in excess of 20 percent for service-connected for bilateral plantar fasciitis, post left plantar fascial release with excision of retrocalcaneal spur and left heel paresthesias, from November 3, 2007 forward.  

The Board has also considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While the Veteran has hallux valgus of both the right and left feet, the disability was noted to not be associated with the service-connected disability.  Additionally it was found to be asymptomatic.  No other foot symptoms were found.  Thus, ratings under Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not supported by the evidence.  Further, while the Veteran has a scar from his left foot surgery, the scar has been found to be nontender and well-healed, and a separate rating for the scar is also not warranted.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's foot disability so as to warrant application of alternate rating codes.  
The Veteran asserts that his bilateral foot disability symptoms have been more severe throughout the appeal period than contemplated by the assigned ratings.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to certain symptoms of his disability, such as pain; however, the functional loss caused by those symptoms is ascertained by objective clinical testing by a medical professional.  The clinical findings in this case do not support the Veteran's claims of increased disability. 

The Board has also considered the doctrine of reasonable doubt.  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-schedular Consideration and 
Total Disability Rating Due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's service-connected bilateral foot disability is manifested by pain with standing and walking, tenderness to palpation, and left heel paresthesias.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5284-5276.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the musculoskeletal system in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in bending, lifting, and sitting for long periods.  In short, there is nothing exceptional or unusual about the Veteran's bilateral foot disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
Moreover, with respect to the second Thun element, the evidence does not reflect that "related factors" are present.  Specifically, while the Veteran when employed was affected in his daily work, he did not lose time from work due to service-connected disability.  He also has not been hospitalized for treatment for his feet.  At the February 2012 VA examination, in fact, he denied having any treatment since 1993.  In light of the above, the Board concludes that the Veteran's bilateral foot disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for service-connected bilateral plantar fasciitis is denied.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, but while he is not working, nothing in the record suggests that his unemployment is due to service-connected disabilities.  The February 2012 VA examiner noted that the Veteran retired in 2010.  Prior to retirement, it was noted by the November 2007 VA examiner that the Veteran's service-connected foot disability had an impact on his work day, however nothing suggests that he was unable to perform his duties or not work when scheduled to the point it made his employment less than substantially gainful.  Therefore, further contemplation of a TDIU rating in this case is not necessary.


ORDER

A disability rating in excess of 10 percent for bilateral plantar fasciitis, post left plantar fascial release with excision of retrocalcaneal spur and left heel paresthesias,  prior to November 3, 2007, is denied.

A disability rating in excess of 20 percent for bilateral plantar fasciitis, post left 
plantar fascial release with excision of retrocalcaneal spur and left heel paresthesias,  from November 3, 2007, is denied.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issue of a disability rating in excess of 20 percent for lumbosacral strain must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In the January 2012 remand, the Board instructed:

The examiner shall render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If additional functional loss cannot be determined without resort to mere speculation, the examiner must explain the basis for such an opinion, base the opinion on sufficient facts or data, and clearly identify precisely what facts cannot be determined. 

The Board notes that at both the November 2007 and January 2011 VA examinations, the examiner stated that the effect of flare-ups could not be determined without resorting to mere speculation, but did not provide a rationale for that statement.  At the February 2012 VA examination, the examiner stated that the Veteran has flare-ups that occur whenever he does any heavy labor and that he has to rest for two to three days to get relief.  However, the examiner did not note how often the flare-ups occur or discuss the additional functional loss the Veteran experiences as a result.  That he has to rest for two to three days does not speak to whether he has decreased range of motion or other limitations during a period of flare-ups.  For these reasons, the Board finds that the February 2012 VA spine examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Accordingly, the low back claim must be remanded so that an addendum may be obtained from the examiner on the question of flare-ups. 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his low back disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall return the claims file to the February 2012 VA examiner and request an addendum opinion with respect to the Veteran's flare-ups.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If additional functional loss cannot be determined without resort to mere speculation, the examiner must explain the basis for such an opinion, base the opinion on sufficient facts or data, and clearly identify precisely what facts cannot be determined.

2.  If the February 2013 VA examiner is not available, the Veteran should be scheduled for another complete VA examination of the lumbar spine.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner shall conduct range of motion testing of the low back (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner shall render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If additional functional loss cannot be determined without resort to mere speculation, the examiner must explain the basis for such an opinion, base the opinion on sufficient facts or data, and clearly identify precisely what facts cannot be determined. 

The examiner shall also determine whether the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Further, the examiner shall indicate whether the Veteran has any ankylosis of the spine, and if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Lastly, the examiner must determine whether the Veteran has any neurological manifestations of his lumbar spine disability, and if so, whether such neurological deficit is mild, moderate, or severe. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  The examiner shall set forth all examination findings, along with the complete rationale for the conclusions reached.

3. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


